IN THE COURT OF APPEALS OF IOWA

                                 No. 17-0794
                              Filed April 4, 2018


DIANNA HELMERS,
     Plaintiff-Appellant,

vs.

CITY OF DES MOINES,
      Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      A dog owner appeals the denial of her writ of certiorari. REVERSED AND

REMANDED.



      Jamie L. Hunter of Dickey & Campbell Law Firm, P.L.C., Des Moines, for

appellant.

      John O. Haraldson, Assistant City Attorney, for appellee.



      Heard by Danilson, C.J., and Vaitheswaran, Doyle, Tabor, and McDonald,

JJ.
                                              2


TABOR, Judge.

       This appeal involves the legality of a dangerous animal declaration issued

by the City of Des Moines. A dog, Pinky, bit a neighbor’s cat, Rebel, when both

animals were unlicensed and running at large in March 2016. After impounding

Pinky at the Animal Rescue League, the city’s chief humane officer decided the

dog exhibited “vicious propensities” under Des Moines Municipal Code section 18-

196 (2016) and ordered her to be destroyed. Because we find the dangerous-

animal ordinance to be unconstitutionally vague as applied to Pinky, we reverse

the city’s declaration.

       I.      Facts and Prior Proceedings

       In 2010, the city sent an animal control officer to the home of Charles Bickel

based on a report his dog resembled a pit bull. At that time, the city declared

Bickel’s pet, Pinky, to be a “vicious dog” based on her breed1 and required Bickel

to provide proof of a current license and $100,000 of liability insurance coverage.

Bickel initially complied but did not keep Pinky’s license up to date. According to

Bickel, for the next six years Pinky lived in his home without incident, never biting

a person or another animal. Then, on March 27, 2016, a friend visiting Bickel’s

home accidently let Pinky out into the yard unsupervised while Bickel was taking




1
 The city has since revised this provision to replace the term “vicious” with “high risk” dog
but still lists the following breeds: a Staffordshire Terrier, an American Pit Bull Terrier, an
American Staffordshire Terrier, or any dog which has the appearance and characteristics
of being predominately of the breeds of Staffordshire Terrier, American Pit Bull Terrier or
an American Staffordshire Terrier. See Des Moines, Iowa, Code § 18-41(6)–(9) (2016).
Pinky’s designation as a high-risk breed did not directly impact the city’s later
determination she was a “dangerous dog” under section 18-196.
                                          3


a shower. When Bickel saw Pinky head back into the house he noticed a cut on

her face and blood on her nose.

       Meanwhile, Bickel’s neighbor, Elizabeth, noticed her cat, Rebel, “had

managed to sneak out of the door and was in her backyard.” According to the

animal incident report:

       Elizabeth looked out the back window to see the neighbor’s white Pit
       Bull type dog named “Pinky” shaking Rebel in her mouth. Elizabeth
       ran outside and yelled. Pinky dropped Rebel and Rebel ran up a tree
       where she stayed for an hour. . . . When Rebel came down,
       Elizabeth found punctures on her chest and took her to Iowa Vet
       Specialties. . . . Elizabeth believes Rebel scratched Pinky up as well,
       but is unsure of bite wounds.

       Elizabeth initially told Bickel’s friend “it looks like Rebel got the better of

Pinky.”    But according to the veterinary records, Rebel had a “large

laceration/wound on the right side of the dorsal pelvic area, approximately 6

centimeters in diameter, with an additional wound” and “punctures on the right

thorax, just caudal to the thoracic limb.” The vet described Rebel’s injuries as

“crushing injury to tissues resulting in devitalization” and “severe degloving

wounds.” The cat required three dozen staples.

       No witness saw which animal was the initial aggressor in the altercation.

       The city impounded Pinky on March 29, 2016. The quarantine was set to

last seven days, with Pinky’s release slated for April 6. But on April 5, Chief

Humane Officer James Butler declared Pinky to be a dangerous dog based on her

conduct. See Des Moines, Iowa, Code § 18-196(3), (6). After a conversation with

Sergeant Butler, Bickel signed a document labeled “surrender conditions,” but the

next day Bickel had a change of heart and filed an administrative appeal. After

filing the appeal, Bickel sold his interest in Pinky to Dianna Helmers.          The
                                              4


administrative law judge (ALJ) did not believe either Bickel or Helmers had

standing to pursue the appeal but nevertheless reached the merits of Helmers’s

arguments.2

       The ALJ decided Pinky’s seizure was procedurally proper and found

substantial evidence supported the dangerous animal declaration.3 The ALJ noted

Helmers’s claim that the ordinance was unconstitutionally vague:

             The Appellant argues in the alternative that the dangerous
       dog ordinance is unconstitutional for being vague and broad. The
       Appellant argues that under section 18-196, there is no element of
       provocation or a provision for self-defense. Therefore, a dog that
       was attacked by an at-large, vicious animal, or a dog protecting a
       human, could be considered a dangerous dog. The Appellant further
       argues that the terms “disfiguring laceration” and “corrective surgery”
       are ambiguous, as they are not defined by City ordinance.

As those constitutional claims were beyond the purview of the administrative

proceedings, the ALJ preserved them for judicial review. See McCracken v. Iowa

Dep’t. of Human Servs., 595 N.W.2d 779, 785 (Iowa 1999) (discussing necessity

of raising constitutional claims during administrative process).

       Helmers filed a petition for writ of certiorari to the district court, which

affirmed the ALJ’s finding of substantial evidence to support the dangerous dog

declaration.4 Helmers filed a motion to enlarge, pointing out the district court did

not   address     her    argument      that   the    dangerous-dog       ordinance     was




2
  The city unsuccessfully contested Helmers’s standing to pursue this matter in the district
court. The city does not renew its standing challenge in this appeal.
3
  The ALJ determined the city’s evidence satisfied subsection (6) of section 18-196. The
ALJ did not rule on subsection (3).
4
  The district court found substantial evidence in the record to support subsection (3),
though the ALJ did not rule on that ground.
                                          5


unconstitutionally vague. In response, the district court upheld the constitutionality

of the ordinance. Helmers now appeals the district court’s rulings.

       II.      Scope and Standards of Review

       Our review of a district court certiorari ruling is generally for the correction

of errors at law. Iowa R. Civ. P. 1.1412 (stating appeal from a district court’s

judgment in a certiorari proceeding is “governed by the rules of appellate

procedure applicable to appeals in ordinary civil actions”); see Dressler v. Iowa

Dep’t of Transp., 542 N.W.2d 563, 564–65 (Iowa 1996). “Because [Helmers]

alleges a constitutional violation, our review is de novo.” See id.

       III.     Analysis

       The keeping of “dangerous animals” is prohibited within the city of Des

Moines.       Des Moines, Iowa, Code § 18-200.       The municipal code defines a

“dangerous animal” as:

       any animal, including a dog, except for an illegal animal per se, as
       listed in the definition of illegal animal, that has bitten or clawed a
       person while running at large and the attack was unprovoked, or any
       animal that has exhibited vicious propensities in present or past
       conduct, including such that the animal:
            (1) Has bitten or clawed a person on two separate occasions
       within a 12-month period;
            (2) Did bite or claw once causing injuries above the shoulders of
       a person;
            (3) Could not be controlled or restrained by the owner at the time
       of the attack to prevent the occurrence; or
            (4) Has attacked any domestic animal or fowl on three or more
       separate occasions within the lifetime of the attacking animal.
            (5) Has killed any domestic animal while off of the property where
       the attacking animal is kept by its owner.
            (6) Has bitten another animal or human that causes a fracture,
       muscle tear, disfiguring lacerations or injury requiring corrective or
       cosmetic surgery; or
            (7) Any animal that was required to be removed from another city
       or county because of behavior that would also meet the definition of
       “dangerous animal” as set out in this section.
                                            6



Des Moines, Iowa, Code § 18-196.

       In this case, the chief humane officer declared Pinky was a dangerous

animal under paragraphs (3) and (6) of section 18-196. Because the ALJ upheld

the declaration under paragraph (6) only, Helmers need not challenge the

alternative ground as illegal in this certiorari appeal.

       Helmers devotes the lion’s share of her brief to arguing the city’s dangerous

dog declaration was not supported by substantial evidence.                  Evidence is

substantial when reasonable minds could accept the quality and quantity of proof

as adequate to reach the same findings as the hearing officer. See City of Des

Moines v. Webster, 861 N.W.2d 878, 882 (Iowa Ct. App. 2014).                       If the

reasonableness of the hearing officer’s decision is open to a fair difference of

opinion, courts may not substitute their own decisions on questions of substantial

evidence.    Id.   But rather than retracing the district court’s analysis of the

substantial-evidence question, we find dispositive Helmers’s claim that the city’s

dangerous-animal ordinance was unconstitutional as applied to Pinky. See U.S.

Const. amend. XIV, Iowa Const. art. I, § 9.

       Due process requires legislation imposing a sanction5 to give a person of

ordinary intelligence fair notice of what conduct is prohibited so he or she may act

accordingly. Am. Dog Owners Ass’n, Inc. v. City of Des Moines, 469 N.W.2d 416,




5
  “[T]he void-for-vagueness doctrine applies to legislation establishing civil or criminal
sanctions.” State v. Nail, 743 N.W.2d 535, 539 (Iowa 2007) (citing State v. Powers, 278
N.W.2d 26, 29 (Iowa 1979)). The city’s dangerous-animal provisions impose criminal
penalties: failure to comply with an order of the chief humane officer constitutes a
misdemeanor offense. See Des Moines, Iowa, Code § 18-202(f).
                                           7


417–18 (Iowa 1991). Due process also requires the enactment to provide explicit

standards for those who enforce it and must not delegate basic policy matters to

law enforcement or judicial officers. Id. at 418. In assessing whether the city’s

ordinance is void for vagueness, we presume constitutionality and give the

provision any reasonable construction to uphold it. See State v. Showens, 845

N.W.2d 436, 441 (Iowa 2014). The practical effect of deciding an ordinance is

unconstitutional “as applied” is “to prevent its future application in a similar context,

but not to render it utterly inoperative.” See Ada v. Guam Soc. of Obstetricians &

Gynecologists, 506 U.S. 1011, 1011 (1992) (Scalia, J., dissenting from denial of

certiorari).

        After examining both of these requirements, we conclude the definition of a

dangerous dog in section 18-196—particularly how the phrase “vicious

propensities” is illustrated by paragraph (6)—violates the void-for-vagueness

doctrine as applied to Pinky and her owner.

        We start with the question of fair notice. Did the city’s drafters enable a

person of ordinary understanding to realize what the ordinance prohibits? See

Williams v. Osmundson, 281 N.W.2d 622, 625 (Iowa 1979) (“Literal exactitude or

precision is not necessary.”). Helmers points out key terms are left undefined in

the ordinance—specifically the phrase “vicious propensities” in the introductory

paragraph and the terms “disfiguring laceration” and “corrective surgery” in

paragraph (6). But code provisions may give fair notice if their meaning can be

readily determined by relying on the generally accepted and common meaning of

the words, or by referring to the dictionary or previous judicial constructions. State

v. Dalton, 674 N.W.2d 111, 122 (Iowa 2004).
                                              8


       Taking a bird’s-eye view of the dangerous-animal ordinance helps place the

terminology in its larger context. “Dangerous animal” is defined in two ways: (1)

“any animal, including a dog, . . . that has bitten or clawed6 a person while running

at large and the attack was unprovoked” or (2) “any animal that has exhibited

vicious propensities in present or past conduct.” Des Moines, Iowa, Code § 18-

196. The second definition is illustrated by seven examples.7 The first and second

examples involve biting or clawing a person—either twice within twelve months or

once causing injuries to the person’s face or head. The third example describes

an animal that could not be controlled or restrained by the owner at the time of an

attack to prevent the occurrence. The fourth example of vicious propensities is

three or more attacks on domestic animals or fowl within the lifetime of the

attacking animal. The fifth example is killing a domestic animal while the attacking

animal is off its owner’s property. The sixth example, the one at issue here, is

biting another animal or human that causes any of several non-trivial injuries,

described as “a fracture, muscle tear, disfiguring lacerations or injury requiring

corrective or cosmetic surgery.” The seventh example refers to animals that have

been removed from other jurisdictions for behavior that would meet the dangerous-

animal descriptions in this section.




6
  Bitten or clawed means “breaking of skin.” Des Moines, Iowa, Code § 18-196.
7
  The list is preceded by this language: “including such that the animal: . . .” The word
“including” is “not one of all-embracing definition, but connotes simply an illustrative
application of the general principle.” Fed. Land Bank of St. Paul v. Bismarck Lumber Co.,
314 U.S. 95, 100 (1941); see also State Pub. Def. v. Iowa Dist. Court for Black Hawk Cty.,
633 N.W.2d 280, 283 (Iowa 2001) (explaining that word “including” usually is interpreted
as a term of enlargement or illustration, but may also be interpreted as a term of limitation).
                                          9


       As an initial matter, it is unclear from the wording of the introductory

paragraph’s second definition of dangerous animal whether the exhibition of

“vicious propensities” is satisfied by proof that an animal has engaged in any of the

six listed examples of conduct or whether engaging in the listed conduct is

suggestive, yet not determinative of “vicious propensities.”       It is also unclear

whether the examples lead to an irrebuttable presumption of “vicious propensities”

or if an owner may overcome the inference of viciousness by presenting evidence

of the pet’s prior gentle character or extenuating circumstances.              These

foundational ambiguities inhibit the ordinance from giving fair notice to pet owners

as to what animal behavior will result in a declaration of dangerousness.

       In the absence of a straightforward definition of “vicious propensities” in the

ordinance, we may look to dictionaries or prior judicial renderings. At its core, the

word “vicious” means “having the nature of vice.” Vicious, The American Heritage

College Dictionary (3d ed. 1997). “Vice” in turn may be defined as “an undesirable

habit in a domestic animal.” Vice, The American Heritage College Dictionary. As

applied to animals, “vicious” means “marked by an aggressive disposition;

savage.” Vicious, The American Heritage College Dictionary. “Propensities” are

defined as “innate inclinations or tendencies.”       Propensities, The American

Heritage College Dictionary. Accordingly, a person checking a dictionary would

likely view “vicious propensities” as an animal’s undesirable, aggressive

tendencies.

       The phrase “vicious propensities” as applied to dogs also appears in Iowa

tort cases. See. e.g., Fouts v. Mason, 592 N.W.2d 33, 39–40 (Iowa 1999) (noting

before premises liability may be imposed, a landowner must have knowledge of
                                         10


dog’s vicious propensities and the dog previously bit two children demonstrating

vicious propensities); Collins v. Kenealy, 492 N.W.2d 679, 682 (Iowa 1992)

(holding dog’s owner liable for bite under Iowa Code section 351.21 regardless of

knowledge of dog’s vicious propensity); Dougherty v. Reckler, 184 N.W. 304, 305–

306 (Iowa 1921) (noting defendant knew of a dog’s vicious propensities because

people told him the dog bit a child and their horses); Alexander v. Crosby, 119

N.W.717, 717 (Iowa 1909) (acknowledging civil liability for possessing a dog with

vicious propensity); Cameron v. Bryan, 56 N.W. 434, 435 (Iowa 1893) (describing

a dog known to chase people down a road as having vicious propensities);

Patterson v. Rank, No. 10-0566, 2010 WL 5394623, at *1–3 (Iowa Ct. App. Dec.

22, 2010) (discussing when landlord is responsible for conduct of a tenant’s dog

with known vicious propensities). These cases do not offer a definitive definition

of “vicious propensities.” But they do support the notion that a dangerous dog’s

reputation is linked to its inclination to bite people or to worry domestic animals

without provocation.

       Helmers contends a lack of provocation should be a prerequisite to finding

that a pet’s conduct merits a dangerous-animal declaration.          But the actual

construction of the ordinance depicts a different intent on the part of the drafters.

An animal running at large that bites or claws a person may be designated as

dangerous only if the attack is unprovoked; whereas none of the six illustrations of

“vicious propensities” carries a similar exemption for provoked conduct.        See

generally Hildreth v. City of Des Moines, No. 15-0961, 2016 WL 7403705, at *3

(Iowa Ct. App. Dec. 21, 2016) (“The term ‘unprovoked’ appears in a different

clause of the ordinance, which is separated from the applicable clause by the word
                                          11


‘or.’”). We conclude this discrepancy adds to the uncertainty of what conduct is

prohibited under the ordinance. Because section 18-196 does not provide a fixed

and understandable meaning for the phrase “vicious propensities” and allows the

city to make a dangerous-animal declaration even when a dog is provoked to bite

by another animal, we find the ordinance failed to give Pinky’s owner a reasonable

opportunity to steer the animal clear of prohibited conduct.

       On top of the uncertainty surrounding the phrase “vicious propensities,” the

language of paragraph six is not precise enough to enable pet owners to anticipate

what conduct could lead to a dangerous-animal declaration. Unique among the

six illustrations of “vicious propensities,” paragraph six targets the biting of any

other animal—whether domestic or wild.8 It also does not matter under paragraph

(6) whether the biting takes place in the pet’s own backyard or whether the biting

is provoked or unprovoked. If by some chance occurrence, as happened here, a

dog leaves its owner’s home and harms another animal—even if the other animal

was also at large and was the first aggressor—the ordinance allows the single

incident to precipitate a finding of “vicious propensities.”

       Further, the list of non-minor injuries in paragraph (6) appears tailored to

human injuries and, therefore, does not provide clear guidance in situations like

this one, where the dog bite resulted in injury to another animal. See generally

Pennsylvania v. Morgera, 836 A.2d 1070, 1074 (Pa. Commw. Ct. 2003) (holding

evidence did not support conclusion that injuries inflicted by dog on sheep




8
  Paragraph (6) also includes bites to humans resulting in non-minor injuries. Our as-
applied vagueness analysis in this case does not address the situation where a dog bites
a person.
                                           12


constituted “disfiguring lacerations” or required “cosmetic surgery”). Here, the term

“corrective surgery” is not readily defined in law or medicine, and it remains open

for debate whether a veterinarian’s use of multiple sutures on a cat’s wounds may

be classified as “corrective surgery.”

       We recognize where legislation can be made “constitutionally definite” by

judicial construction, we are under an obligation to do so. See Nail, 743 N.W.2d

at 539–40. But even our shiniest judicial gloss cannot provide adequate notice to

dog owners regarding what conduct would show “vicious propensities” when a

previously well-behaved dog faces off against a provocative animal running at

large.9 The definition of “vicious propensities” in section 18-196, and particularly

paragraph (6), does not satisfy the minimal level of precision in drafting as applied

to Pinky.

       Even if Pinky’s owner had fair warning of what conduct was prohibited, the

next question is whether the dangerous-animal ordinance offered “minimal

guidelines to govern law enforcement.” See Kolender v. Lawson, 461 U.S. 352,

358 (1983) (recognizing this requirement as the more important aspect of the

vagueness analysis).      “[I]f arbitrary and discriminatory enforcement is to be

prevented, laws must provide explicit standards for those who apply them.”



9
  Quoting an unnamed poet, our supreme court once said: “Let dogs delight to bark and
bite, For God hath made them so.” Brown v. Moyer, 171 N.W. 297, 299 (1919). In
rejecting a common law negligence suit brought by the injured owner of a small dog that
was chased by defendant’s large dog, the court wrote: “[E]very owner of what is said to
be ‘man’s best friend’ should teach his dog to have a discriminating mind, when he
undertakes to indulge in what is thought to be a natural propensity, if he would save his
dog from an untimely grave.” Id. Addressing dogs directly, the court continued: “Even the
right of self-defense, claimed by your master as his inalienable right, is denied to you.
Though bruised and beaten without cause, you cannot defend yourself without suffering
the death penalty. Poor dog! Justice and mercy is not for you.” Id.
                                         13

Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).                 “A vague law

impermissibly delegates basic policy matters” to those entrusted with enforcing it,

leading to “resolution on an ad hoc and subjective basis, with the attendant

dangers of arbitrary and discriminatory application.” Id. at 108–09.

       We are persuaded by Helmer’s argument that a dangerous-animal

declaration based on injuries to another animal leaves too much discretion in the

hands of city officials. “A law fails to meet the requirements of the Due Process

Clause if it is so vague and standardless that it leaves the public uncertain as to

the conduct it prohibits.” City of Chicago v. Morales, 527 U.S. 41, 56 (1999) (citing

Giaccio v. Pennsylvania, 382 U.S. 382 U.S. 399, 402–403 (1966)). It is difficult to

imagine how any Des Moines pet owner would know whether an altercation

between their pet and another animal would spur the humane officer to declare

their pet dangerous. As counsel for Helmers asserted at oral argument, an outdoor

cat that snares an unlucky bird and breaks its wing could be declared a dangerous

animal under section 18-196(6). But would the humane officer pursue such a

case? If instead of Rebel, an aggressive opossum had been waiting for Pinky in

the backyard and Pinky’s defensive bite caused the wild animal a muscle tear,

would the humane officer have decided Pinky exhibited “vicious propensities”?

The ordinance does not delineate clear boundaries between what conduct by an

animal is tolerated within the city limits of Des Moines and what marks an animal

as having “vicious propensities.” See id. at 64 (finding loitering ordinance failed to

provide “sufficiently specific limits on the enforcement discretion of the police” to

satisfy constitutional standards for definiteness and clarity). Accordingly, we
                                       14


conclude that, as applied to Pinky, section 18-196(6) is void for vagueness.

      REVERSED AND REMANDED.

      Danilson, C.J. and Doyle, J., concur specially.          Vaitheswaran and

McDonald, JJ., dissent.
                                        15


DANILSON, Chief Judge (concurring specially).

       I concur in the majority opinion but write separately to elaborate on the

vagueness issue and address the sufficiency of the evidence if the majority is in

error in declaring Des Moines Code of Ordinances section 18-196(6)

unconstitutionally vague.

       Part and parcel to Helmers’ argument that there is insufficient evidence to

affirm the district court’s ruling is Helmers’ argument reciting “provocation is

intrinsically an element of the definition of vicious propensities.” Helmers further

asserted:

       Because provocation is an element of vicious propensities, it would
       be redundant for the term to be added to the ordinance. To find
       otherwise could result in the destruction of a dog that was acting
       purely in self-defense, which would be an absurd and inhumane
       result. For these reasons, this court should find that the statute
       requires provocation. It is undisputed that the City has not shown by
       substantial evidence that Pinky was unprovoked.

There is no dispute the evidence fails to show if Pinky was provoked or

unprovoked. However, neither the administrative law judge (ALJ) nor the district

court interpreted section 18-196 to require lack of provocation.

       As the majority observed, “where legislation can be made ‘constitutionally

definite’ by judicial construction, we are under an obligation to do so.” See State

v. Nail, 743 N.W.2d 535, 540 (Iowa 2007). The well-settled principles of statutory

construction were identified in In re Estate of Gantner, 893 N.W.2d 896, 902 (Iowa

2017), and need not be restated here. I would agree interpreting section 18-196

to require a lack of provocation could aid in interpreting the statute so it is not

unconstitutionally vague, but we have previously concluded the ordinance

provides various alternatives and not all of the alternatives require a lack of
                                          16

provocation. See Hildreth v. City of Des Moines, No. 15-0961, 2016 WL 7403705,

at *3 (Iowa Ct. App. Dec. 21, 2016). I find Hildreth persuasive and consistent with

the plain reading of the ordinance.

       Helmers’ better argument is that the ordinance should be interpreted to

require proof of vicious propensities even if the city has proven the elements of 18-

196(3) or (6).     Helmers argues, “Pinky must still have exhibited ‘vicious

propensities’ in order to be declared dangerous.” Again, this interpretation differs

from the interpretation applied by the district court and the ALJ.

       A review of the ordinance reflects two alternatives to meet the definition of

a dangerous animal or dog. First, a dangerous dog is a dog that “has bitten or

clawed a person while running at large and the attack was unprovoked.” Des

Moines, Iowa, Code § 18-196.          The second alternative is any dog that “has

exhibited vicious propensities in present or past conduct.” Id. § 18-196.

       I may be able to accept the conclusion Des Moines Ordinance 18-196(6)

was not vague and interpret the ordinance to require a finding of vicious

propensities in addition to one of the seven categories if this resolved the problem.

But this does not end the efforts to unravel Des Moines Ordinance 18-196(6).

       One of the oddities of the ordinance is observed by comparing category five

with category six. Category five applies where a domestic animal is killed while

the alleged dangerous animal is “off of the property where the attacking animal is

kept by its owner.” Des Moines, Iowa, Code § 18-196(5). Yet in category six, as

applied to animals, there is no requirement of any specified location, death, attack,

or that the animal was a domestic animal. See id. § 18-196(6). Category six only

requires a fairly serious injury to another animal or person described as “a fracture,
                                            17


muscle tear, disfiguring lacerations or injury requiring corrective or cosmetic

surgery.” Id. § 18-196(6). However, the logic of the drafters of the ordinance is

not consequential here. More importantly, as observed by the majority, “the term

‘corrective surgery’ [in category six] is not readily defined in law or medicine” and

is a mystery term. There is no common meaning or definition of “corrective

surgery.” Although I would agree if the term is divided into two separate terms—

“corrective” and “surgery”—there are common meanings that can be applied.

Unfortunately, applying common definitions to a technical term may expand the

definition intended by the drafters. The better approach is to defer to experts or

specialized dictionaries for technical terms. See Zuni Pub. Sch. Dist. No. 89 v.

Dep’t of Educ., 550 U.S. 81 (2007).            Perhaps expert testimony could have

illuminated upon the issue of whether Rebel had undergone corrective surgery, but

the city failed to present expert testimony from the treating veterinarian.

Notwithstanding the presumption of constitutionality,10 a reasonable person cannot

determine what conduct is prohibited, and any effort to construe the ordinance to

avoid its infirmity would be guesswork at best. In short, whether Rebel’s sutures

and other care constituted “corrective surgery” is unknown. 11

       In sum, I agree with majority’s result that section 18-196(6) is

unconstitutionally vague. Moreover, even if the vagueness could be overcome


10
   “In assessing whether a statute is void-for-vagueness this court employs a presumption
of constitutionality and will give the statute ‘any reasonable’ construction to uphold it.”
Formaro v. Polk Cty., 773 N.W.2d 834, 840-41 (Iowa 2009) (citation omitted).
11
    At one time, Minnesota Statute section 347.50(3) defined a “potentially dangerous
animal” as “[a]ny animal that, when unprovoked, bites a person on public or private
property, causing a minor injury not resulting in muscle tears or disfiguring lacerations or
requiring multiple sutures, or corrective or cosmetic surgery.” As can be observed from
the language of the statute, sutures were described as separate and distinct from
corrective surgery.
                                            18


through interpretation or construction of the ordinance, and thereby demystified,

there is insufficient evidence to support the dangerous-dog declaration.                No

evidence was presented of any vicious propensities of Pinky other than her one

act with Rebel, which I find wholly insufficient. Further, without expert testimony,

there was negligible proof Rebel underwent any type of surgery or any “corrective

surgery,” whatever that latter term may entail.12




12
  There was also no evidence to support the declaration of dangerous dog under section
18-196(3) because, again, there was no evidence of vicious propensities, and alternative
(3) requires the owner to be unsuccessful in efforts to restrain and control the dog, a fact
lacking here.
                                          19


DOYLE, Judge (concurring specially).

       I concur with Judge Tabor’s opinion. Although I have no dog in the fight, I

feel compelled to ask: Why can’t this dispute be settled?

       At the time of the altercation between Pinky and Rebel, Rebel’s owner did

not want citations issued and hoped to work it out with Pinky’s owner. Since then,

Rebel made a full recovery and her veterinary bills were paid by Bickel’s insurance

carrier. Meanwhile, Pinky has been impounded for the last two years. Pinky’s

current owner, Dianna Helmers, and her previous owner, Charles Bickel, and his

son, have been denied visitation with Pinky. Helmers offered to shelter Pinky at

her rural Reinbeck licensed animal rescue shelter. But, after issuing a dangerous

dog declaration on April 5, 2016, the City of Des Moines has been unwavering in

its mission to kill Pinky. Two years of what must be costly litigation ensued.

       The purpose of the city’s dangerous dog ordinance is to protect those within

the confines of the city from injury or harm by dangerous dogs. Helmers offered

to remove Pinky from Des Moines and shelter her in Grundy County. Pinky’s

removal from Des Moines would eliminate the risk that Pinky might cause harm to

someone in Des Moines. Sounds like a win/win solution—Pinky’s life is spared

and Des Moines is freed of what it perceives as a threat of harm to its citizens.

Despite the offer from Helmers, no settlement was reached and the litigation

continued—eventually ending up in this court. Asked at oral argument why the city

had not accepted Helmer’s offer, the city’s counsel expressed “liability” concerns.

I am confident the city’s lawyers, or the city’s insurance carrier’s lawyers, are fully

capable of drafting an ironclad release protecting the city from any potential liability

in releasing Pinky to Helmers.
                                 20


So, I ask again: Why can’t this dispute be settled?
                                          21


VAITHESWARAN, Judge (dissenting).

       I respectfully dissent.

       This is a case of one unlicensed domesticated animal (a dog) injuring

another unlicensed domesticated animal (a cat). The City of Des Moines declared

the dog a “dangerous animal.” An administrative law judge affirmed the declaration

after finding the cat’s owner witnessed the cat in the dog’s mouth and the cat

sustained “deep lacerations that required approximately 36 staples to close.” In

my view, substantial evidence supports the administrative law judge’s finding.

       I turn to Helmer’s void-for-vagueness challenge. Although the district court

did not rule on this challenge in the original decision or in the ruling on Helmer’s

motion for enlargement, our precedent holds “a motion to enlarge findings

preserves error on an issue not decided by the district court even if the district court

does not address the issue following the motion.” Lewis v. Jaeger, 818 N.W.2d

165, 175 n.4 (Iowa 2012). Based on this precedent, I would conclude error was

preserved.

       In her motion to enlarge, Helmers asserted section 18-196 is

“unconstitutionally vague and overbroad, if there is no element of provocation.” On

appeal, she argues,

       [T]here is no provision for self-defense and the City argues that
       provocation is not required. As written, a dog who was attacked first
       by one or more at-large, vicious animals could be considered
       “dangerous,” even though the dog was acting solely in self-defense.

In my view, allowing a defense that the attacking animal was provoked by the acts

of another animal would lend greater uncertainty to the statute than the current

language.    If a larger animal chased the attacker would the chase serve as
                                         22


sufficient provocation? If a smaller animal such as a cat strolled toward a larger

animal such as a dog, would its mere proximity to the dog serve as sufficient

provocation?     A person reading an ordinance containing animal-to-animal

provocation language would have difficulty understanding what the ordinance

prohibits. See id. at 183 (“[A] statute cannot be so vague that a person of ordinary

understanding would not know that their conduct is prohibited.”). The fair-notice

requirement would not be satisfied.

       The inclusion of animal-to-animal provocation language would also lead to

arbitrary enforcement.    As it stands, section 18-196(6) requires a person to

determine whether the animal has exhibited vicious propensities by biting another

animal so as to cause “a fracture, muscle tear, disfiguring lacerations or injury

requiring corrective or cosmetic surgery.” If the enforcer of the ordinance also had

to determine whether the other animal “provoked” the bite, whose word would the

enforcer take? The “enforcer[] [would] define who is a violator in the first place.”

See In re B.A.H., 845 N.W.2d 158, 164 (Minn. 2014)).

       I would find the City’s failure to include animal-to-animal provocation or self-

defense language in section 18-196(6) does not render the ordinance void for

vagueness. See Zollar v. City of Chicago Dep’t of Admin. Hearings, 44 N.E.3d

419, 422 (Ill. App. Ct. 2015) (rejecting a void-for-vagueness challenge to a

dangerous animal ordinance for failure to include provocation by other animals);

see also Van Bergen v. Eulberg, 82 N.W. 483, 483 (Iowa 1900) (“A dog has no

right to brood over its wrongs, and remember in malice.”). I would also find the

remaining terms of section 18-196(6) do not render the ordinance void for

vagueness.
                                        23


      I would affirm the district court’s affirmance of the administrative law judge’s

decision.
                                           24


MCDONALD, Judge (dissenting).

       The questions presented are whether proved the administrative hearing

officer acted illegally in affirming the dangerous dog declaration and whether

Helmers proved the city’s dangerous dog ordinance is unconstitutionally vague.

Finding no illegality or constitutional infirmity, I would affirm the judgment of the

district court in all respects. I respectfully dissent.

                                            I.

       I first address the challenge to administrative hearing officer’s final

determination order affirming the city’s dangerous dog declaration. The standard

of review controls the outcome of the challenge. The limited question presented

is whether the administrative hearing officer acted illegally in affirming the city’s

dangerous dog declaration. See Iowa R. Civ. P. 1.1401; Meyer v. Jones, 696

N.W.2d 611, 613–14 (Iowa 2005). “Illegality exists within the meaning of the rule

when the findings upon which the hearing officer based her conclusions of law do

not have evidentiary support or when the court has incorrectly applied the proper

rule of law. We presume the hearing officer properly performed her duty under the

law, unless clear evidence to the contrary appears.        The burden of showing

illegality rests upon the asserting party.” City of Des Moines v. Webster, 861

N.W.2d 878, 882 (Iowa Ct. App. 2014).

       The Des Moines Municipal Code prohibits the keeping of “dangerous

animals” within the city. See Des Moines, Iowa, Code § 18-200 (2016). The

municipal code also vests enforcement authority with the chief humane officer of

the city. The municipal code provides if “the chief humane officer determines that

a dangerous animal is being kept, sheltered or harbored in the city by any person,
                                        25


the chief humane officer shall declare such animal to be a dangerous animal and

shall order the person owning, sheltering, harboring or keeping the animal to cause

it to be destroyed in a humane manner within three days of service of the notice of

the order.” Id. § 18-202.

      The municipal code provides a “dangerous animal” is:

      any animal, including a dog, except for an illegal animal per se, as
      listed in the definition of illegal animal, that has bitten or clawed a
      person while running at large and the attack was unprovoked, or any
      animal that has exhibited vicious propensities in present or past
      conduct, including such that the animal:
      (1) Has bitten or clawed a person on two separate occasions within
      a 12-month period;
      (2) Did bite or claw once causing injuries above the shoulders of a
      person;
      (3) Could not be controlled or restrained by the owner at the time of
      the attack to prevent the occurrence; or
      (4) Has attacked any domestic animal or fowl on three or more
      separate occasions within the lifetime of the attacking animal.
      (5) Has killed any domestic animal while off of the property where the
      attacking animal is kept by its owner.
      (6) Has bitten another animal or human that causes a fracture,
      muscle tear, disfiguring lacerations or injury requiring corrective or
      cosmetic surgery; or
      (7) Any animal that was required to be removed from another city or
      county because of behavior that would also meet the definition of
      "dangerous animal" as set out in this section.

Id. § 18-196.

      In this case, the hearing officer affirmed the chief humane officer’s

determination that Helmers’ dog was a dangerous dog as set forth in paragraphs

(3) and (6) above. To determine whether the hearing officer’s conduct was illegal,

we must first know the rules governing the administrative hearing. The city’s

municipal code provides that “formal and technical rules of evidence shall not apply

in the conduct of the hearing.” Des Moines, Iowa, Code § 3-21(g). Hearsay may

be admitted if “of a type commonly relied upon by reasonably prudent persons in
                                         26

the conduct of their affairs.” Id. The municipal code places the burden of proof on

Helmers. “An appealable decision which has been memorialized in writing and

signed by a city officer shall be prima facie evidence of the correctness of the facts

specified therein.” Id. § 3-22. In the administrative hearing, it was Helmers’ burden

to establish “by a preponderance of the evidence that [the dangerous dog

declaration] [was] contrary to the law or this code [] or [was] unsupported by the

facts.” Id.

       Given the foregoing, I cannot conclude the hearing officer acted illegally in

concluding Helmers did not meet her burden in challenging the dangerous dog

declaration pursuant to section 18-196(6). There was substantial evidence in the

record establishing the cat suffered an “injury” within the meaning of section 18-

196(6). The veterinary records show the cat suffered a “large laceration/wound on

the right side of the dorsal pelvic area, approximately 6 cm in diameter.” The cat

also suffered “punctures on the right thorax, just caudal to the thoracic limb.” The

dog inflicted “crushing injury to tissues resulting in devitalization” and “severe

degloving wounds.” A degloving wound is one in which an extensive section of

skin is completely torn off the underlying tissue, severing the blood supply.

       There was substantial evidence in the record establishing the cat underwent

corrective surgery to address the injuries sustained. Corrective is defined as

“having the power or property of correcting, counteracting, or restoring to a normal

condition.” Corrective, Webster’s Third New International Dictionary Unabridged

(1993). It is also defined as “something that corrects.” Id. Surgery is commonly

defined as “[t]he branch of medicine that deals with the diagnosis and treatment of

injury, deformity, and disease by the use of instruments” and more specifically
                                           27


“[t]reatment based on such medicine, typically involving the removal or

replacement of diseased tissue by cutting.” Surgery, American Heritage Medical

Dictionary      (2007),    https://medical-dictionary.thefreedictionary.com/surgery.

Another source defines surgery as the “branch of medicine dealing with manual

and operative procedures for . . . repair of injuries.” Surgery, Taber’s Cyclopedic

Medical Dictionary (1997). The term corrective surgery thus means a manual or

operative procedure to repair an injury and restore the injury to a normal condition.

Here, the veterinarian cleaned and debrided the cat’s wounds. Debridement is the

“usually surgical removal of lacerated, devitalized, or contaminated tissue.”

Debridement,       Merriam-Webster       Dictionary,             https://www.merriam-

webster.com/dictionary/debridement (last visited Feb. 27, 2018). Another source

defines debridement as the “removal of . . . dead or damaged tissue, esp. in a

wound.”      Debridement, Taber’s Cyclopedic Medical Dictionary (1997).             The

veterinary records show the providers used a Jackson-Pratt drain during the

course of treatment. A Jackson-Pratt drain is “a special tube that prevents body

fluid from collecting near the site of . . . surgery.” National Institutes of Health, How

to      Care       for      the      Jackson-Pratt         Drain,      1,1       (2008),

https://www.cc.nih.gov/ccc/patient_education/pepubs/jp.pdf. Images taken at the

time of surgery show surgical staples that run the length of the animal’s body.

Finally, the veterinary records show billing for surgical services. On this record,

Helmers did not establish the hearing officer acted illegally in concluding the cat

underwent corrective surgery.

       Helmers raises several spurious challenges to the hearing officer’s

decision.    For example, Helmers contends there was insufficient evidence of
                                         28


causation. She contends “another animal certainly could have bitten” the cat. She

also contends the cat “could have injured himself running up the tree.” She

concludes it is unknown what caused the cat’s injuries. In making this argument,

Helmers misapprehends her burden in this case. “Our charge is not to determine

whether the evidence supports a different finding; rather, our task is to determine

whether substantial evidence . . . supports the findings actually made.” Abbas v.

Iowa Insurance Division, 893 N.W.2d 879, 891 (Iowa 2017).              “Evidence is

substantial when a reasonable mind would accept it as adequate to reach the

findings, even though the evidence would support contrary inferences.” City of

Carroll v. Mun. Fire & Police Retirement Sys. of Iowa, 554 N.W.2d 286, 288 (Iowa

Ct. App. 1996). Here, the cat’s owner observed the dog violently shaking the cat,

observed the cat run up a tree, and shortly thereafter observed the cat with

significant injuries requiring corrective surgery.   The most reasonable finding

drawn from the facts is the dog caused the injury. One can safely conclude the

hearing officer did not act illegally in inferring the dog caused the cat’s injuries

rather than some other possible cause.

       Helmers urges the city was required to show the dog was unprovoked as a

prerequisite to establishing the dog was dangerous within the meaning of the

municipal code. The argument is not supported by the text of the ordinance.

Section 18-196 provides a dangerous animal is “any animal, including a dog . . .

that has bitten or clawed a person while running at large and the attack was

unprovoked, or any animal that has exhibited vicious propensities in present or

past conduct.” It is clear from the text of the ordinance the alternatives are in the

disjunctive and provocation is material only to the first clause and not the second.
                                         29

This court has previously reached the same conclusion. See Hildreth v. City of

Des Moines, No. 15-0961, 2016 WL 7403705, at *3 (Iowa Ct. App. Dec. 21, 2016)

(“The term “unprovoked” appears in a different clause of the ordinance, which is

separated from the applicable clause by the word “or.” As such, we think there is

a clear intent for it to apply to only the first scenario.”). There is no reason to

deviate from our prior panel opinion.

       Helmers contends the city cannot legally establish her dog “exhibited

vicious propensities” by evidence of only a single attack. Again, the text of the

ordinance is to the contrary. Several provisions of the municipal code require the

city to prove multiple incidents to establish an animal has vicious propensities.

Section 18-196(1) provides an animal can be declared dangerous upon a showing

the animal “[h]as bitten or clawed a person on two separate occasions within a 12-

month period.” Similarly, section 18-196(5) provides an animal can be declared

dangerous upon a showing the animal “[h]as attacked any domestic animal or fowl

on three or more separate occasions within the lifetime of the attacking animal.”

The provision at issue here does not have a requirement of multiple incidents as a

prerequisite to establishing dangerousness. The inclusion of language in some

provisions requiring multiple incidents to establish dangerousness supports the

inference the city intentionally did not require multiple incidents to establish

dangerousness under the provision at issue. See Oyens Feed & Supply, Inc. v.

Primebank, 808 N.W.2d 186, 194 (Iowa 2011) (“Where the legislature includes

particular language in one section of a statute but omits it in another section of the

same Act, it is generally presumed that [the legislature] acts intentionally and

purposely in the disparate inclusion or exclusion.”).
                                         30


       Finally, Helmers contends the city’s seizure and impoundment of her dog

was illegal. Specifically, she contends the city failed to follow its ordinances in

seizing the animal. She also contends the seizure of the animal violated her

constitutional rights to be free from unreasonable search and seizure as protected

by the Fourth Amendment. The arguments are immaterial. It is questionable

whether Helmers has standing to assert an illegal seizure claim. At the time of

seizure, Bickel owned the dog; Helmers’ claim of ownership arose only after the

city had already seized the dog. See State v. Lowe, 812 N.W.2d 554, 569 (Iowa

2010) (noting a person ordinarily “cannot challenge the seizure of another”).

Regardless, the city’s authority to seize and impound the animal is wholly

independent of its authority to declare the dog dangerous. The municipal code

provides the chief humane officer can issue an order of destruction even when the

city has not seized and taken possession of the animal at issue. See Des Moines,

Iowa, Code § 18-202 (providing the chief humane officer “shall declare such animal

to be a dangerous animal and shall order the person owning, sheltering, harboring

or keeping the animal to cause it to be destroyed in a humane manner within three

days of service of the notice of the order”). There is no suggestion in this case that

the dangerous dog declaration was in any way derivative of the allegedly unlawful

seizure. Thus, the remedy, if any, for any unlawful seizure would be wholly

independent of the dangerous dog determination and not a ground for relief in this

proceeding. See State v. King, 867 N.W.2d 106, 111 n.1 (Iowa 2015) (“The

assertion of and claims regarding the [fourth amendment] right primarily arise in

the criminal context due to the sole means of remedy: the suppression of evidence

in a prosecution against an accused that was obtained in or because of an
                                           31

unconstitutional search or seizure of the accused, their home, or things.”); State v.

Cline, 617 N.W.2d 277, 291 (Iowa 2000) (“There is simply no meaningful remedy

available to one who has suffered an illegal search other than prohibiting the State

from benefiting from its constitutional violation.”).

       Helmers did not meet her burden of establishing the administrative hearing

officer acted illegally in affirming the city’s dangerous dog declaration. The hearing

officer’s findings are supported by substantial evidence.        The hearing officer

correctly determined and applied the law. The district court did not err in reaching

the same conclusions.

                                           II.

       I next address the void-for-vagueness challenge to the city’s animal

ordinance. This court’s review of a municipal ordinance is extremely deferential.

“When an ordinance is challenged on constitutional grounds, a presumption of

constitutionality exists that can only be overcome by negating every reasonable

basis upon which the ordinance could otherwise be sustained.” N & N Sanitation,

Inc. v. City of Coralville, No. 01-1211, 2002 WL 31640695, at *6 (Iowa Ct. App.

Nov. 25, 2002) (citing Ackman v. Bd. of Adjustment, 596 N.W.2d 96, 104–05 (Iowa

1999)). This is a heavy burden. To meet this burden, the challenger must prove

beyond a reasonable doubt the ordinance “clearly, palpably, and without a doubt,

infringes the constitution.” State v. White, 545 N.W.2d 552, 557 (Iowa 1996); Am.

Dog Owners Ass’n, Inc. v. City of Des Moines, 469 N.W.2d 416, 418 (Iowa 1991).

       The Due Process Clause of the Fourteenth Amendment to the United States

Constitution and article I, section 9 of the Iowa Constitution prohibit the deprivation

of a constitutionally protected interest pursuant to vague laws. As relevant here,
                                          32


“[a] statute can be impermissibly vague for either of two independent reasons.

First, if it fails to provide people of ordinary intelligence a reasonable opportunity

to understand what conduct it prohibits.         Second, if it authorizes or even

encourages arbitrary and discriminatory enforcement.” State v. Showens, 845

N.W.2d 436, 441 (Iowa 2014).

                                          A.

       The majority first concludes the ordinance is unconstitutionally vague

because the term “vicious propensities” is undefined and a reasonable person

would not understand the scope of prohibited conduct. I disagree.

       The term “vicious propensities” is not inherently ambiguous. “Condemned

to the use of words, we can never expect mathematical certainty from our

language.” Grayned v. City of Rockford, 408 U.S. 104, 110 (1972). An ordinance

is not unconstitutionally vague for lack of notice merely because a key word is

undefined. See Lewis v. Jaeger, 818 N.W.2d 165, 183 (Iowa 2012). Due process

is satisfied so long as the ordinance’s “meaning is fairly ascertainable by reliance

on generally accepted and common meaning of words used, or by reference to the

dictionary, related or similar statutes, the common law or previous judicial

constructions.” Id. Here, the majority actually provides a workable definition of an

animal exhibiting “vicious propensities” as one exhibiting aggressive tendencies.

The majority’s definition is based on the common understanding of the words

“vicious” and “propensities” as set forth in dictionaries.

       The majority’s own definition of the term “vicious propensities” is sufficiently

clear to provide a workable standard. Indeed, as defined by the majority, the term

seems more clear and less vague than other language passing constitutional
                                         33

muster. See, e.g., Grayned, 408 U.S. at 108 (holding ordinance prohibiting “noise

or diversion which disturbs or tends to disturb the peace or good order” to be

constitutional); Showens, 845 N.W.2d at 449 (noting “reasonable person

standards” in criminal law are not constitutionally infirm); Lewis, 818 N.W.2d at 184

(“In looking at the ordinance in question, there is good reason to use an elastic

term such as ‘emergency.’ In order to protect public safety, the ordinance must

necessarily use language that is sufficiently flexible to cover a wide variety of

factual situations that may arise. We do not require a legislative body to define

every term.”); Devault v. City of Council Bluffs, 671 N.W.2d 448, 451 (Iowa 2003)

(holding “nuisance” and “incomplete structure” were not unconstitutionally vague);

State v. Watkins, 659 N.W.2d 526, 535 (Iowa 2003) (holding that child

endangerment statute was not unconstitutional in criminalizing conduct that

created “a substantial risk to a child or minor’s physical, mental or emotional health

or safety”); State v. Reed, 618 N.W.2d 327, 333–34 (Iowa 2000) (holding that term

“continuing basis” relating to crime of ongoing criminal conduct was not vague);

Wettach v. Iowa Bd. of Dental Exam’rs, 524 N.W.2d 168, 172 (Iowa 1994)

(summarily rejecting challenge to disciplinary action for “dishonorable conduct”);

In re J.S., No. 16-0125, 2016 WL 1359122, at *6 (Iowa Ct. App. Apr. 6, 2016)

(rejecting challenge to statute that allowed termination of parental rights where

child suffered “mental injury” and stating a “certain amount of flexibility” was

permissible).

       To the extent the term “vicious propensities,” standing alone, might be

constitutionally ambiguous, the ordinance actually defines and limits the term.

Section 18-196 provides a “dangerous animal” is “any animal that has exhibited
                                         34


vicious propensities in present or past conduct.” The ordinance then identifies

seven instances in which an animal can be found to have exhibited vicious

propensities. For example, at issue in this case is subparagraph (6), which allows

the city to declare an animal dangerous where the animal “[h]as bitten another

animal or human that causes a fracture, muscle tear, disfiguring lacerations or

injury requiring corrective or cosmetic surgery.” The ordinance’s identification of

these seven instances removes any constitutional ambiguity regarding the scope

of prohibited conduct.

       Even though the majority defines the term “vicious propensities” using

common reference materials and even though the ordinance actually defines and

limits the regulated conduct, the majority concludes the ordinance is nonetheless

unconstitutionally vague because it is unclear whether the seven subparagraphs

in section 18-196 are illustrative or exclusive. In reaching this conclusion, the

majority misapplies the void-for-vagueness doctrine.          Under the controlling

doctrine, this court is required to affirmatively interpret and construe the ordinance

“in a fashion to avoid a constitutional infirmity where possible.” Showens, 845

N.W.2d at 441. For example, the majority could hold the seven subparagraphs

under section 18-196 are the exclusive means by which the city could prove an

animal had vicious propensities.      This construction would bring clarity to the

ordinance and be consistent with our case law, which requires a clarifying

construction to preserve the constitutionality of an ordinance. See, e.g., State v.

Coleman, ___ N.W.2d ___, ___, 2018 WL 672132, at *14 (Iowa 2018) (stating

ambiguous statute was not unconstitutional where the ambiguous provision was

“understandable based on the greater context” of the remainder of the statute);
                                          35

Showens, 845 N.W.2d at 445 (“In sum, to meet the constitutional concerns

discussed in Morales, we interpret the phrase ‘to enable a sex offender to become

familiar with a location where a potential victim may be found’ as requiring a

determination that familiarity was tied to the potential presence of victims.”); Lewis,

818 N.W.2d at 185 (holding ordinance that vested discretion in city manager to

determine when an “emergency” required remedial action was not vague when the

court added an implied term of “objective reasonableness”); Formaro v. Polk Cty.,

773 N.W.2d 834, 840 (Iowa 2009) (“In assessing whether a statute is void-for-

vagueness this court employs a presumption of constitutionality and will give the

statute any reasonable construction to uphold it.”); State v. Nail, 743 N.W.2d 535,

542 (Iowa 2007) (“On the other hand, if we fail to adopt an in pari materia analysis

to impose a ceiling on civil penalties under section 907.14(1), we violate the rule

of statutory construction that a statute must be interpreted in a fashion that avoids

unreasonable or absurd results inconsistent with legislative intent.”); id. at 543

(“With this interpretation, we give the statute a reasonable, contextual

interpretation that is workable, promotes symmetry, and which therefore best

manifests legislative intent. Further, our approach gives life to the notion that a

declaration of unconstitutionality should be avoided where possible through any

reasonable statutory interpretation.”); Wettach, 524 N.W.2d at 171 (“If vagueness

can be avoided by a reasonable construction, consistent with the statute's purpose

and traditional restraints on judicial legislation, the statute must be interpreted in

that way.”); State v. Bauer, 337 N.W.2d 209, 210 (Iowa 1983) (“The challenger

carries a weighty burden and must overcome a vigorous presumption of

constitutionality. If we can make a statute constitutional by a reasonable
                                          36

construction we do so.”); In re Hochmuth, 251 N.W.2d 484, 488– 89 (Iowa 1977)

(“[A] statute otherwise unconstitutional because of vagueness may be salvaged by

a limiting interpretation which brings the application of the statute within

constitutional bounds.”). But the majority does the opposite. It applies the doctrine

to create ambiguity instead of clarity and to find constitutional infirmity rather than

preserve constitutional validity. This is error, and I dissent.

                                          B.

       The    majority   cites   additional    reasons   for      holding    the   statute

unconstitutionally vague. A statute can be considered vague “if it authorizes or

even encourages arbitrary and discriminatory enforcement.”                  Showens, 845

N.W.2d at 441–42. The majority concludes section 18-196(6) leaves too much

discretion in the hands of city officials. Specifically, the ordinance does not exclude

the possibility of enforcement against a person whose dog bites an “unlucky bird”

with a broken wing or whose dog asserts a right to self-defense against an attack

by an “aggressive opossum” lying in wait. The majority misapplies constitutional

doctrine in reaching this conclusion.

       Testing the sufficiency of an ordinance via the use of marginal hypotheticals

is improper in void-for-vagueness-as-applied challenge. A statute or ordinance is

not “vague simply because difficulty is found in determining whether certain

marginal offenses fall within their language.” Johnson v. United States, 135 S.Ct.

2551, 2576 (2015). “It will always be true that the fertile legal imagination can

conjure up hypothetical cases in which the meaning of (disputed) terms will be in

nice question.” Grayned, 408 U.S. at 110 n.15. When addressing a vagueness-

as-applied challenge, courts examine the facts of the case exclusively and not any
                                         37

hypothetical set of facts under which the statute might be unconstitutional. See

United States v. Powell, 423 U.S. 87, 92 (1975) (“It is well established that

vagueness challenges to statutes which do not involve First Amendment freedoms

must be examined in the light of the facts of the case at hand.”); Hegwood v. City

of Eau Claire, 676 F.3d 600, 603 (7th Cir. 2012); State v. Dalton, 674 N.W.2d 111,

121 (Iowa 2004) (stating in a “void-for-vagueness-as-applied claim” “we consider

whether the defendant’s conduct clearly falls within the proscription of the statute

under any construction” and the “fact the statute may be vague as applied to other

factual scenarios is irrelevant to this analysis”); Devault, 671 N.W.2d at 451

(“Persons who engage in some conduct that is clearly prescribed by an ordinance

as interpreted in a judicial proceeding cannot complain of vagueness as applied to

other conduct.”); Knepper v. Monticello State Bank, 450 N.W.2d 833, 839 (Iowa

1990) (“A person who engages in some conduct that is clearly proscribed cannot

complain of the vagueness of the law as applied to hypothetical conduct.”); Mallory

v. State, 563 N.E.2d 640, 644 (Ind. Ct. App. 1990) (stating the challenger “is not at

liberty to devise a hypothetical situation which might demonstrate vagueness” and

a “statute is void for vagueness only if it is vague as applied to the precise

circumstances of this case”). Thus, the relevant question is not whether the

constitution prohibits the enforcement of the dangerous dog ordinance against an

owner whose dog bites an “aggressive opossum.”            The relevant question is

whether enforcement of the ordinance creates constitutional concern when the

owner’s dog violently bit and shook a cat, caused the cat lacerations, tore the skin

from the flesh of the cat, and the cat had to undergo surgical procedures at a
                                          38


veterinary hospital. I conclude the enforcement action in this case is at the core of

the statute and not void-for-vagueness as applied.

       If the majority’s use of hypotheticals was simply meant to illustrate the larger

point that the city’s chief humane officer has unbridled discretion in enforcing the

ordinance, the majority’s conclusion still misses the mark. The threshold inquiry in

any void-for-vagueness challenge is whether the challenged ordinance is actually

vague in the constitutional sense. See In re Welfare of B.A.H., 845 N.W.2d 158,

163 (Minn. 2014) (“Naturally, the essential question in a vagueness challenge is

whether the statute is vague. Vagueness, in the context of a claim like B.A.H.’s,

means that a statute leaves its enforcers free to decide, without any legally fixed

standards, what is prohibited and what is not in each particular case.”). The

vagueness doctrine does not prohibit the exercise of discretion—even unbridled

discretion—in the enforcement of the law. Indeed, prosecutorial discretion is the

rule and not the exception. See State v. Iowa Dist. Ct. for Johnson Cty., 568

N.W.2d 505, 508 (Iowa 1997) (“In our criminal justice system, the decision whether

to prosecute, and if so on what charges, is a matter ordinarily within the discretion

of the duly elected prosecutor.”). Instead, the vagueness doctrine prohibits the

grant of discretion to law enforcement officials to enforce the laws where the grant

of discretion is actually a delegation of policymaking authority due to an ambiguity

in the language. See Kolender v. Lawson, 461 U.S. 352, 357–58 (1983) (“[W]e

have recognized recently that the more important aspect of vagueness doctrine is

not actual notice, but the other principal element of the doctrine—the requirement

that a legislature establish minimal guidelines to govern law enforcement. Where

the legislature fails to provide such minimal guidelines, a criminal statute may
                                         39

permit a standardless sweep.”); Grayned, 408 U.S. 108–09 (“A vague law

impermissibly delegates basic policy matters to policemen, judges, and juries for

resolution on an ad hoc and subjective basis.”); Reed, 618 N.W.2d at 332

(providing the void-for-vagueness doctrine requires that a statute be defined “in a

manner that does not encourage arbitrary and discriminatory enforcement”); see

also Haggblom v. City of Dillingham, 191 P.3d 991, 997 (Alaska 2008) (stating an

ordinance is unconstitutionally vague when “its language is so imprecise as to

encourage arbitrary enforcement”); B.A.H., 845 N.W.2d at 163; State v. Cowan,

2003-Ohio-3547, 2003 WL 21517981, at *2 (Ohio Ct. App. July 3, 2003) (“A vague

law impermissibly delegates basic policy matters to policemen, judges, and juries

for resolution on an ad hoc and subjective basis, with the attendant dangers of

arbitrary and discriminatory applications.”).

       Consider the following example to hone the distinction. Chapter 321 of the

Iowa Code sets forth numerous traffic and vehicle equipment offenses with great

specificity. Our courts have recognized “nearly all vehicles, if followed for any

substantial amount of time, commit minor traffic offenses” for which the driver could

be cited or punished. See State v. Pals, 805 N.W.2d 767, 776 (Iowa 2011). The

enforcement of the traffic laws, however, is left wholly in the discretion of law

enforcement officials. See State v. Iowa Dist. Ct. for Johnson Cty., 568 N.W.2d at

508. We would not conclude chapter 321, or any particular offense set forth

therein, is unconstitutionally vague simply because law enforcement officials have

complete discretion in enforcing the law.

       The recent case of In re C.B., No. 16-2117, 2018 WL 347539, at *1 (Iowa

Ct. App. Jan. 10, 2018), is also illustrative. In that case, a child was adjudicated
                                          40


delinquent for committing sex acts against underage children. The child contended

the law was vague as applied to him because he was also an underage child. He

was thus a perpetrator and a victim, and the prosecutor had complete discretion

to choose whom to prosecute, if anyone. This court rejected the constitutional

challenge, concluding the “prohibited conduct is well defined” and the prosecutor’s

“exercise of discretion . . . does not create a constitutional problem.” Id. at *6.

       These examples demonstrate there is a constitutional distinction between

the case in which law enforcement officials have discretion in the enforcement of

the law and the case in which law enforcement officials have discretion in both

defining the law and enforcing the law. The former case does not present a

vagueness concern while the latter case does. See Haggblom, 191 P.3d at 998

(stating a law is unconstitutionally vague when the language “is so imprecise that

is confers upon law enforcement personnel undue discretion in determining what

constitutes the crime”); B.A.H., 845 N.W.2d at 164 (“The essential constitutional

problem with such statutes is not that they fail to identify whom to prosecute or

allow for enforcement against some violators and not others, but, rather, that their

statutory vagueness lets enforcers define who is a violator in the first place.”).

       When understood in this light, the majority’s conclusion the ordinance vests

the chief humane officer with unlawful discretion fails. The challenged ordinance

provides a dangerous animal is an animal that “[h]as bitten another animal or

human that causes a fracture, muscle tear, disfiguring lacerations or injury

requiring corrective or cosmetic surgery.” The operative terms—animal, human,

fracture, muscle tear, disfiguring lacerations, injury, and corrective or cosmetic

surgery—seem clear enough, readily capable of interpretation and construction,
                                          41


and sufficient to provide guidance in the enforcement of the law. The majority has

thus not established, as a threshold matter, that the challenged language is vague

within the meaning of doctrine. This is simply a case in which a law enforcement

officer has discretion to enforce or not enforce a relatively clear law. This does not

rise to the level of a constitutional violation. See, e.g., United States v. Foster, 754

F.3d 1186, 1193 (10th Cir. 2014) (rejecting argument that existence of discretion

to charge multiple offenses for the same conduct rendered statute vague and

stating “the standard is not whether the prosecutor has discretion but whether the

law impermissibly delegates basic policy matters to policemen, judges, and juries

for resolution on an ad hoc and subjective basis”); Daniel v. City of Tampa, Fla.,

843 F. Supp. 1445, 1448 (M.D. Fla. 1993) (“The void-for-vagueness challenge is

misdirected at the enforcement scheme. This court understands Kolender v.

Lawson, 461 U.S. 352 (1983), and the rest of void-for-vagueness doctrine as

requiring the statute itself to be unconstitutionally vague before it can fall. The

enforcement scheme is to some extent subject to prosecutorial discretion, so

common sense dictates that only the statute itself need convey to the public a

sufficiently definite warning as to the proscribed conduct.”); State v. Altgilbers, 786

P.2d 680, 694 (N.M. Ct. App. 1990) (“In contrast, defendant has no claim that the

CSP and CSC statutes are too vague to inform defendant or others what conduct

is criminal. What is involved in the present case is not discretion to decide what

acts are criminal but discretion to decide how to prosecute criminal acts. Such

prosecutorial discretion is well-recognized in the law.       Due process does not

impose strict limits on that discretion. No void-for-vagueness problem is presented

in this case.”).
                                           42


       One final point. It is constitutionally immaterial the word “animal” includes

birds, opossums, or any other animal. As noted above, the use of marginal

hypotheticals is disallowed in as-applied challenges. Independently, the word

“animal” is clear enough to provide constitutionally sufficient guidance to law

enforcement officials. Whether the city would choose to enforce the ordinance

following a dog bite of a bird or opossum is left to the discretion of city officials. “To

avoid a rule from unduly restricting the regulation of certain matters, a certain

degree of indefiniteness is necessary.” Fisher v. Iowa Bd. of Optometry Exam’rs,

510 N.W.2d 873, 876 (Iowa 1994). It seems the majority’s constitutional concern

is simply a policy disagreement with the city’s decision to permit enforcement

where a dog bites an “animal” resulting in a specified injury where the word

“animal” is not delimited to include only certain animals and exclude other animals.

Mere policy disagreement with the City of Des Moines is not a constitutional

concern. See, e.g., Haggblom, 191 P.3d at 998 (rejecting vagueness challenge,

stating “[i]t is hardly surprising that a law enforcement officer uses his judgment in

applying the law,” and stating the use of “one’s own judgment is hardly a

concession of arbitrary action”); Zollar v. City of Chicago Dept. of Admin. Hearings,

44 N.E.3d 419, 422 (Ill. Ct. App. 2015) (“Zollar’s real complaint is that the Chicago

city council did not elect to include provocation by other animals within the

definition of ‘provocation’ in the ordinance. But this does not make the ordinance

vague as applied here. We will not second-guess the city council’s decision.”);

Lucas Cty. Pit Crew v. Fulton Cty. Dog Warden, 79 N.E.3d 1244, 1247 (Ohio Ct.

App. 2016) (rejecting vagueness challenge to dangerous dog ordinance); Cowan,

2003 WL 21517981, at *3 (rejecting vagueness challenge that definition of “vicious
                                        43

dog” was subjective); Garza v. State, No. 05-07-00176-CB, 2007 WL 3348419, at

*3 (Tex. C.t App. Nov. 13, 2007) (“Although the animal control officer appeared to

be confused about the common sense application of the term ‘keep,’ we cannot

conclude the ordinance itself is so inherently confusing as to permit selective

enforcement.”).

                                        III.

      Helmers did not meet her burden of establishing the administrative hearing

officer acted illegally. Nor did she meet her significant burden in establishing the

city’s ordinance is unconstitutionally vague. For these reasons, I respectfully

dissent.